EXHIBIT 10.1

AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED MASTER LEASE AGREEMENT NO. 1

THIS AMENDMENT NO. 2 TO SECOND AMENDED AND RESTATED MASTER LEASE AGREEMENT NO. 1
(hereinafter, this “Amendment”) is executed as of April 3, 2016 (the “Amendment
Execution Date”), and effective as of the 3rd day of April, 2016 (the “Amendment
Effective Date”) and is by and among VENTAS REALTY, LIMITED PARTNERSHIP, a
Delaware limited partnership (together with its successors and assigns,
“Lessor”), and KINDRED HEALTHCARE, INC., a Delaware corporation formerly known
as Vencor, Inc. (“Kindred”), and KINDRED HEALTHCARE OPERATING, INC., a Delaware
corporation formerly known as Vencor Operating, Inc. (“Operator”; Operator,
jointly and severally with Kindred and permitted successors and assignees of
Operator and Kindred, “Tenant”).

RECITALS

A. Lessor and Tenant have heretofore entered into that certain Second Amended
and Restated Master Lease Agreement No. 1 (such agreement, as heretofore
amended, is herein referred to as “ML1”) dated as of April 27, 2007 (each
capitalized term that is used in this Amendment and not otherwise defined shall
have the same meaning herein as in ML1).

B. Lessor and Tenant desire to amend ML1 on the terms described in this
Amendment.

NOW, THEREFORE, in consideration of the foregoing, and of other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lessor and Tenant hereby agree as follows:

1. Base Rent; Exhibit C. Lessor and Tenant hereby agree to amend ML1 as follows,
effective as of the Amendment Effective Date:

1.1. In consideration of the parties’ entry into this Amendment and,
contemporaneously herewith, entry into certain other lease amendments, Lessor
and Tenant have agreed to reset the Base Rent owing under ML1 by decreasing such
Base Rent by $601,936.49 per annum to $25,112,995.39 per annum, effective as of
April 1, 2016. In addition, the definition of “Base Rent” contained in Section
2.1 of ML1 is amended and restated in its entirety to read as follows:

““Base Rent”: (i) for the period from January 1, 2016 through March 31, 2016,
rent at an annual rate equal to Twenty-Five Million Seven Hundred Fourteen
Thousand Nine Hundred Thirty-One and 88/100 Dollars ($25,714,931.88) per annum,
(ii) for the period from April 1, 2016 through April 30, 2016, rent at an annual
rate equal to Twenty-Five Million One Hundred Twelve Thousand Nine Hundred
Ninety-Five and 39/100 Dollars ($25,112,995.39) per annum, and (iii) for a
particular Rent Calculation Year thereafter, an annual rental amount equal to
the sum of (A) the Prior Period Base Rent, plus (B) if the Patient Revenues for
the calendar year

 

1



--------------------------------------------------------------------------------

preceding the commencement of such Rent Calculation Year equaled or exceeded
seventy-five percent (75%) of the Adjusted Base Patient Revenues, two and
seven-tenths percent (2.7%) of the Prior Period Base Rent.

Notwithstanding the foregoing, nothing contained in this definition shall limit
the applicability of Section 19.2 and Section 19.3 hereof.”

1.2. Effective as of April 1, 2016, Exhibit C to ML1 is amended and restated in
its entirety to read as set forth in Attachment 1 attached to and made a part of
this Amendment.

2. Certain Lessor Costs. Tenant shall pay, as Additional Charges, on behalf of
Lessor, or reimburse Lessor for, any and all actual, reasonable, and documented
third party out-of-pocket costs or expenses paid or incurred by Lessor,
including, without limitation, reasonable attorneys’ fees, in connection with
the negotiation, execution and delivery of this Amendment.

3. Conflict; Unified Commercial Operating Lease. In the event of a conflict
between ML1 and this Amendment, this Amendment shall control in all events.
Except as set forth in this Amendment, ML1 shall remain in full force and
effect. It is acknowledged and agreed that, except as otherwise expressly
provided herein or in ML1, the inclusion of each of the Leased Properties on a
continuing basis in ML1 is an essential element of the leasing transaction
described in ML1 for Lessor, and that, except as otherwise expressly provided
herein or in ML1, Lessor shall not be obligated and may not be required to lease
to Tenant less than all of the Leased Properties demised pursuant to ML1. It is
further acknowledged and agreed that ML1 is not a residential lease within the
meaning of the U.S. Bankruptcy Code, as amended, and that ML1 is an operating
lease, and not a capital lease, for all accounting, tax and legal purposes.

4. Counterparts; Facsimile. This Amendment may be executed in one or more
counterparts, and signature pages may be delivered by facsimile or electronic
mail, each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

5. Integration. This Amendment and ML1 contain the entire agreement between
Lessor and Tenant with respect to the subject matter hereof. No representations,
warranties or agreements have been made by Lessor or Tenant except as set forth
in this Amendment and ML1.

6. Severability. If any term or provision of this Amendment is to be invalid or
unenforceable, such term or provision shall be modified as slightly as possible
so as to render it valid and enforceable; if such term or provision, as
modified, shall be held or deemed invalid or unenforceable, such holding shall
not affect the remainder of this Amendment and same shall remain in full force
and effect.

7. Subject to Law. This Amendment was negotiated in the State of New York, which
State the parties agree has a substantial relationship to the parties and to the
underlying transaction embodied hereby. In all respects, the law of the State of
New York shall govern the validity of and enforceability of the obligations of
the parties set forth herein, but the parties hereto will submit to jurisdiction
and the laying of venue for any suit on this Amendment in the Commonwealth of
Kentucky.

 

2



--------------------------------------------------------------------------------

8. Waivers. No waiver of any condition or covenant herein contained, or of any
breach of any such condition or covenant, shall be held or taken to be a waiver
of any subsequent breach of such covenant or condition, or to permit or excuse
its continuance or any future breach thereof or of any condition or covenant
herein.

9. Binding Character. This Amendment shall be binding upon and shall inure to
the benefit of the heirs, successors, personal representatives, and permitted
assigns of Lessor and Tenant.

10. Modification. This Amendment may be only be modified by a writing signed by
both Lessor and Tenant.

11. Forbearance. No delay or omission by any party hereto to exercise any right
or power accruing upon any noncompliance or default by any other party hereto
with respect to any of the terms hereof shall impair any such right or power or
be construed to be a waiver thereof.

12. Headings and Captions. The headings and captions of the sections of this
Amendment are for convenience of reference only and shall not affect the meaning
or interpretation of this Amendment or any provision hereof.

13. Gender and Number. As used in this Amendment, the neuter shall include the
feminine and masculine, the singular shall include the plural, and the plural
shall include the singular, except where expressly provided to the contrary.

14. Coordinated Disclosures. The parties hereto shall cooperate with respect to
any disclosures of information concerning this Amendment and the transactions
contemporaneous herewith, and shall share such disclosures with the other
parties a reasonable period of time prior to making such disclosures in order to
facilitate such cooperation.

15. Authority. The parties represent and warrant to each other that each of
them, respectively, has full power, right and authority to execute and perform
this Amendment and all corporate action necessary to do so has been duly taken.
In order to induce Lessor to enter into this Amendment, Tenant hereby represents
and warrants to Lessor that Tenant’s entry into this Amendment does not require
that any consent or approval first be obtained from any lender of Tenant or its
Affiliates.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

TENANT: KINDRED HEALTHCARE, INC., a Delaware corporation formerly known as
Vencor, Inc. By:  

/s/ Cristina E. O’Brien

 

Cristina E. O’Brien,

 

Vice President, Real Estate Counsel

TENANT: KINDRED HEALTHCARE OPERATING, INC., a Delaware corporation formerly
known as Vencor Operating, Inc. By:  

/s/ Cristina E. O’Brien

 

Cristina E. O’Brien,

 

Vice President, Real Estate Counsel

LESSOR:

VENTAS REALTY, LIMITED PARTNERSHIP, a Delaware limited partnership By:  

Ventas, Inc., a Delaware corporation, its general partner

 

By:

 

/s/ Brian K. Wood

    Brian K. Wood     Senior Vice President and Chief Tax Officer



--------------------------------------------------------------------------------

ATTACHMENT 1

Exhibit C

Allocation Schedule – Applicable Transferred Property Percentages

Master Lease Agreement No. 1

 

          Base Rent as of 4/1/2016     

Transferred Property

Percentage as of 4/1/2016

  114   

Arden

     1,123,146.36         4.47237 %  167   

Canyonwood

     1,431,025.44         5.69835 %  180   

Vancouver

     808,389.12         3.21901 %  416   

Park Place

     1,537,166.28         6.12100 %  4842   

Westminster

     8,027,356.08         31.96494 %  150   

Tunnell Center

     2,737,783.56         10.90186 %  218   

Canyon West

     1,350,131.76         5.37623 %  221   

Lewiston

     1,453,260.00         5.78688 %  335   

Lawton

     1,439,842.68         5.73346 %  409   

Mountain Valley

     1,041,718.08         4.14812 %  433   

Parkview

     415,690.08         1.65528 %  745   

Aurora

     904,239.48         3.60068 %  4848   

San Diego

     2,843,234.47         11.32177 %  4656   

Arizona - Phoenix

     12.00         0.00005 %          

 

 

  Total         25,112,995.39         100.00000 % 